Name: 92/181/EEC: Council Decision of 2 March 1992 concerning the conclusion of a Cooperation Agreement between the European Economic Community and COST third States on five concerted action projects in the field of biotechnology (Specific research and technological development programme ' Bridge' )
 Type: Decision
 Subject Matter: cooperation policy;  research and intellectual property;  international affairs
 Date Published: 1992-03-31

 Avis juridique important|31992D018192/181/EEC: Council Decision of 2 March 1992 concerning the conclusion of a Cooperation Agreement between the European Economic Community and COST third States on five concerted action projects in the field of biotechnology (Specific research and technological development programme ' Bridge' ) Official Journal L 085 , 31/03/1992 P. 0031COUNCIL DECISION of 2 March 1992 concerning the conclusion of a Cooperation Agreement between the European Economic Community and COST third States on five concerted action projects in the field of biotechnology (Specific research and technological development programme 'Bridge') (92/181/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 130q (2) thereof, Having regard to the proposal from the Commission(1) , In cooperation with the European Parliament(2) , Having regard to the opinion of the Economic and Social Committee(3) , Whereas, by Decision 89/621/EEC(4) , the Council adopted a specific research and technological development programme in the field of biotechnology (1990 to 1994) ('Bridge'); whereas Article 8 of the said Decision authorizes the Commission to negotiate agreements, inter alia, with third countries participating in European cooperation in the field of Scientific and Technical Research (COST) and those European countries having concluded framework agreements in scientific and technical cooperation with the Community, HAS DECIDED AS FOLLOWS: Article 1 The Cooperation Agreement between the European Community and COST third States on five concerted action projects in the field of biotechnology (Specific research and technological development programme Bridge) is hereby approved on behalf of the European Economic Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign the Agreement in order to bind the Community. Done at Brussels, 2 March 1992. For the Council The President Joao PINHEIRO (1) OJ No C 224, 29. 8. 1991, p. 16. (2) OJ No C 326, 16. 12. 1991, p. 65, and Decision of 12 February 1992 (not yet published in the Official Journal). (3) OJ No C 40, 17. 2. 1992, p. 22. (4) OJ No L 360, 9. 12. 1989, p. 32.